Citation Nr: 0706981	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  04-41 037	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUES

1.  Entitlement to service connection for a left knee 
disability secondary to a service-connected left ankle 
disability.

2.  Entitlement to an increased rating for a low back 
disability, currently evaluated as 10-percent disabling.


REPRESENTATION

The veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran served on active duty in the military from May 
1988 to October 1995.

This appeal to the Board of Veterans' Appeals (Board) arose 
from December 2002 and June 2004 decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In October 2006, to support her claims, 
the veteran testified at a hearing at the RO before the 
undersigned Veterans Law Judge (VLJ) of the Board.  At the 
hearing, she requested her claims be held in abeyance to 
allow her to submit additional evidence.  In December 2006, 
the Board received two letters from her treating physicians 
and employment information regarding the amount of leave she 
took in 2006.  She waived initial consideration of this 
additional evidence by the RO (see her December 2006 
statement in support of claim (VA Form 21-4138)).  See 
also, 38 C.F.R. §§ 20.800, 20.1304(c) (2006).


FINDINGS OF FACT

1.  The medical evidence of record indicates the veteran has 
a left knee disability as a result of her service-connected 
left ankle disability.  

2.  The veteran's low back disability causes pain and 
limitation of motion; at worst, since filing her claim for an 
increased rating, range of motion of her thoracolumbar column 
has been 90 degrees of forward flexion, 25 degrees of 
backward extension, 20 degrees of lateral bending 
bilaterally, and 20 degrees of rotation bilaterally without 
additional limitation, weakness, fatigue, or instability with 
repetitive movement.  




CONCLUSIONS OF LAW

1.  The veteran's left knee disability is proximately due to 
her service-connected left ankle disability.  38 U.S.C.A. §§ 
1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 
3.102, 3.159, 3.303, 3.310 (2006).

2.  The criteria are not met for a rating higher than 10 
percent for the low back disability.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.68, 4.71a, Diagnostic Code (DC) 5237.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

Since the Board is granting the veteran's claim for service 
connection for a left knee disability, in full, there is no 
need to discuss whether there has been compliance with the 
notice and duty to assist provisions of the VCAA with regard 
to this particular claim.  Even if there has not been, it is 
at most harmless error.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), reversed 
and remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed, 
No. 02-1077 (December 21, 2006); Pelegrini v. Principi, 18 
Vet. App. 112, 120 - 21 (2004) (Pelegrini II).  With regard 
to her claim for an increased rating, however, the Board will 
address the applicable VCAA provisions.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The RO sent the veteran VCAA notice letters in April 2004 and 
February 2005.  These letters provided her with notice of the 
evidence necessary to support her claim for an increased 
rating for low back syndrome that was not on record at the 
time the letters were issued, the evidence VA would assist 
her in obtaining, and the evidence it was expected that she 
would provide.  The February 2005 VCAA letter also 
specifically requested that she submit any evidence in her 
possession pertaining to this claim.  Thus, the content of 
these letters provided satisfactory VCAA notice in accordance 
with § 5103(a) and § 3.159(b)(1) as specified in Pelegrini 
II.

Recently, in Dingess v. Nicholson, the U.S. Court of Appeals 
for Veterans Claims (Court) addressed the applicability of 
the VCAA notice requirements to situations where VA has 
granted service connection for a disability, but the veteran 
disagrees with the initial rating assigned.  Dingess/Hartman  
v. Nicholson, 19 Vet. App. 473, 484-486 (2006).  
Specifically, VA must notify the claimant that "should 
service connection be awarded, a schedular or extraschedular 
disability rating will be determined by applying relevant 
diagnostic codes in the rating schedule, found in Title 38, 
Code of Federal Regulations, to provide a disability rating 
from 0 percent to as much as 100 percent (depending on the 
disability involved) based on the nature of the symptoms of 
the condition for which disability compensation is 
being sought, their severity and duration, and their impact 
upon employment."  Id.  These same notice requirements are 
equally applicable to situations, as here, where service 
connection has already been established for a specific 
disability and the veteran has filed a claim for an increased 
rating.  

In the April 2004 VCAA letter, the RO provided the veteran 
with notice of the evidence needed to support her claim for 
an increased rating for low back syndrome (including examples 
of the types of medical evidence that could be provided), the 
evidence VA would assist her in obtaining, and the evidence 
it was expected that she would provide.  Although the letter 
did not notify her that a schedular or extraschedular 
disability rating would be determined by applying relevant 
diagnostic codes in the rating schedule, this information was 
provided to her in the September 2004 statement of the case 
(SOC).  So this was in accordance with Dingess.  

The veteran, however, was not provided notice as to how an 
effective date would be determined if her claim for an 
increased rating was granted.  But since the Board will 
conclude below that the preponderance of the evidence is 
against granting her claim for an increased rating, any 
question as to the appropriate effective date to be assigned 
is rendered moot.  So despite the inadequacy of this notice, 
there is no prejudice to her in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (when the Board considers a question not addressed 
by the RO, the Board must consider whether the veteran will 
be prejudiced thereby).  

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120.  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), reversed and remanded, 444 F.3d 1328 (Fed. Cir. 
2006), affirmed, No. 02-1077 (December 21, 2006).  Here, VCAA 
notice was provided in April 2004, so prior to the RO's 
initial decision in June 2004.  Therefore, this was in 
accordance with the preferred sequence of events (VCAA letter 
before initial adjudication) specified in Pelegrini II and 
Mayfield.

In developing her claims, the RO obtained the veteran's 
service medical records (SMRs), and her VA outpatient 
treatment (VAOPT) records.  In addition, a VA examination was 
scheduled in May 2005.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  And as mentioned, she testified at a hearing 
before the undersigned VLJ of the Board.  38 C.F.R. 
§ 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claims have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence [she] should submit 
to substantiate [her] claim[s]."  Conway v. Principi, 353 F. 
3d. 1369 (Fed. Cir. 2004).  Accordingly, the Board will 
address the merits of the claims.


Entitlement to Service Connection for a Left Knee Disability, 
Secondary to a Service-Connected Left Ankle Disability

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  This requires 
a finding that there is a current disability that has a 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  

In addition, service connection also may be granted on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected condition.  
See 38 C.F.R. § 3.310(a).  This includes situations when a 
service-connected condition has chronically aggravated 
another condition that is not service connected, but 
compensation is only payable for the degree of additional 
disability attributable to the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).

In this case, the veteran is service-connected for a left 
ankle disability.  During military service, in September 
1995, she underwent surgery to repair a fractured ankle.  
Subsequent VAOPT records indicate she underwent physical 
therapy for several years.  In July 1997, she reported that 
she had experienced low back pain since using her cane.  

In January 1999, service connection was granted for low back 
syndrome secondary to her left ankle disability - and in 
particular, the altered gait resulting from this injury.  She 
currently claims she also has a left knee disability 
secondary to this.

A March 1998 VAOPT record indicates the veteran had left 
ankle instability as a result of a ruptured ligament.  This 
instability apparently led to several falls where she injured 
her left leg and knee.  An August 2002 record notes she fell 
on her left knee, but on objective physical examination there 
was no abnormality.  A September 2002 VAOPT record indicates 
she had fallen and there were visible bruises and scratches 
on her left leg.  In October 2002, she had another fall, 
but X-rays of her left patella were normal.  In January 2003, 
there was no left knee edema, but there was tenderness on 
tibial tuberosity.  In February 2003, she said she had 
repeatedly fallen and it was noted her left knee had slight 
edema and limited range of motion.  In November 2003, it was 
noted that her left knee was okay.  Subsequent VAOPT records 
indicate she continued to complain of left knee pain.  

As mentioned, in December 2006, the veteran submitted a 
letter from Dr. Carrell, a VA physician, who opined that the 
veteran had a left knee disability manifested by pain and 
intermittent effusion and crepitation.  This doctor said the 
veteran's left knee disability was, more likely than not, 
related to her service-connected low back and left ankle 
disabilities.  

The RO denied the veteran's claim on the basis that the 
medical evidence did not show a chronic disability - though 
she had repeated complaints of pain.  Mere pain, alone, 
without a diagnosed or identifiable underlying malady or 
condition does not in and of itself constitute a disability 
for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  
But in this case, there is evidence of repeated injury 
(several falls), tenderness of the tibial tuberosity, 
effusion, limited range of motion, and crepitus.  Although 
Dr. Carrell did not label the veteran's left knee condition, 
per se, in terms of a specific diagnosis, she did nonetheless 
confirm it was indeed a chronic disability requiring the 
veteran to take pain medication and rest during flare-ups.

In sum, the Board finds the evidence for and against granting 
service connection for a left knee disability is about evenly 
balanced (i.e., in relative equipoise).  So the veteran will 
be given the benefit of the doubt and her claim granted.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See, too, 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Entitlement to a Rating Higher than 10 Percent for Low Back 
Syndrome

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
All reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3.  In assessing the degree of disability of a 
service-connected condition, the disorder and reports of 
rating examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2.  See, too, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Consideration of factors 
that are wholly outside the rating criteria provided by 
regulation is error.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).  

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Also, when determining the severity of musculoskeletal 
disabilities such as the one at issue, which is at least 
partly rated on the basis of range of motion, VA must 
consider the extent the veteran may have additional 
functional impairment above and beyond the limitation of 
motion objectively demonstrated due to the extent of her 
pain/painful motion, limited or excess movement, weakness, 
incoordination, and premature/excess fatigability, etc., 
particularly during times when her symptoms "flare up," such 
as during prolonged use, and assuming these factors are not 
already contemplated in the governing rating criteria.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 
C.F.R. §§ 4.40, 4.45, 4.59. 

In addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45.

The veteran's low back syndrome has been evaluated under DC 
5237, for lumbosacral strain, according to the general rating 
formula for diseases and injuries of the spine.  See 38 
C.F.R. § 4.71a.  

The general rating criteria for the spine are:

Unfavorable ankylosis of the entire spine 
..............................100
Unfavorable ankylosis of the entire thoracolumbar 
spine ............50
Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine 
.........................................40
Forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire 
cervical spine ....................................30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; 
or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 120 degrees; 
or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spine contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
...........................................20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; 
or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of 
the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spine contour; or 
vertebral body fracture with loss of 50 percent or 
more of the height............10

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

The report of the May 2004 VA examination for the spine 
indicates the veteran complained of chronic low back pain 
varying in severity.  She reported she sometimes had pain 
radiating into her left thigh, but no bladder or bowel 
impairment.  She said her condition was aggravated by long 
periods of weight-bearing.  She reported she had had six 
flare-ups during the past year, which required her to take 
medication and go to bed.  On objective physical examination, 
she had increased lumbar lordosis (curvature of the lumbar 
spine).  There was no muscle spasm, but she did have 
tenderness to palpation of the lower back region.  
On range of motion testing, she had 90 degrees of flexion, 25 
degrees of extension, 40 degrees of right lateral bending, 35 
degrees of left lateral bending, and 20 degrees of rotation 
bilaterally.  The examiner somewhat confusingly reported 
the veteran also had 20 degrees of right and left lateral 
bending - in contradiction to the range of motion 
measurements mentioned earlier.  She had pain throughout her 
range of motion, but no additional limitation with 
repetition.  Sensation and reflexes were intact.  On supine 
straight leg raising, there was no radicular pain with 
elevation of either leg, although she did have back pain.  X-
rays showed exaggerated lumbar lordosis, slight to moderate.  

The veteran's VAOPT records indicate repeated complaints of 
chronic low back pain.  As mentioned, she also had pain in 
her left ankle and knee.  She has been treated with various 
pain medication, including oxycontin, percocet, and morphine.  
In January 2004, she reported some improvement with 
transcutaneous electrical nerve stimulations (TENS).



Normal range of motion of the thoracolumbar spine is 
considered 90 degrees of forward flexion, 30 degrees of 
backward extension, 30 degrees of lateral flexion 
bilaterally, and 30 degrees of rotation bilaterally.  See 
38 C.F.R. § 4.71a, Plate V.  So the normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  In this 
case, the veteran had normal forward flexion to 90 degrees.  
She had some mild limitation of extension, lateral flexion, 
and rotation.  At worst (assuming 20 degrees of lateral 
flexion bilaterally), the combined range of motion for her 
thoracolumbar spine was 195 degrees.  This is commensurate 
with a 10 percent rating under DC 5237.  In order to receive 
a higher 20 percent rating, the combined range of motion 
would have to be no greater than 170 degrees.  Furthermore, 
there was no evidence of muscle spasm or guarding severe 
enough to result in an abnormal gait.  While it is true she 
has an abnormal gait, this has been attributed to her left 
ankle disability and she is already receiving compensation at 
the 40-percent level for this (apart from the rating for her 
low back disability).  There was also no evidence of 
scoliosis, reversed lordosis, or abnormal kyphosis.  So a 
higher 20 percent rating is not warranted in this instance.

Moreover, the veteran has not shown that her service-
connected low back syndrome has caused her marked 
interference with employment, meaning above and beyond that 
contemplated by her current schedular rating.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  See 38 C.F.R. § 4.1.  She 
did submit employment records indicating she took 
approximately 50 hours of sick leave during 2006, but it is 
unclear whether this was all due to her low back disability.  
Only 8 hours were noted to be specifically because of low 
back pain.  This amount of sick leave is not exorbitant and 
is adequately compensated within her schedular rating.  She 
also has not shown that the low back syndrome has 
necessitated frequent periods of hospitalization or otherwise 
rendered impracticable the application of the regular 
scheduler standards.  Consequently, the Board does not have 
to remand this case to the RO for further consideration of 
this issue.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons and bases, the claim for an increased 
rating for low back syndrome must be denied because the 
preponderance of the evidence is unfavorable - meaning there 
is no reasonable doubt to resolve in the veteran's favor.  
See 38 C.F.R. § 4.3; Alemany, 9 Vet. App. at 519.


ORDER

The claim for service connection for a left knee disability 
is granted.

However, the claim for an increased rating for low back 
syndrome is denied.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


